NUMBER 13-14-00364-CV

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


 IN RE PATRICIA ARNOLD, LAURA McLAUGHLIN, WILLIAM PRIDAY,
                    AND KEVIN ROBBINS


                       On Petition for Writ of Mandamus.


                                        ORDER

     Before Chief Justice Valdez and Justices Perkes and Longoria
                           Order Per Curiam

      Relators Patricia Arnold, Laura McLaughlin, William Priday, and Kevin Robbins,

filed a petition for writ of mandamus in the above cause on July 2, 2014 seeking to compel

a referendum election. The Court requests that the real parties in interest, Kimberly

Drysdale, the Ingleside City Secretary, Jim Gray, the Ingleside City Manager, the

Ingleside City Council (Mayor Pete Perkins and Counsel Members Ben Tucker, Kevin

Robbins, Willie Vaden, Cynthia Wilson, Elaine W. Kemp, and Paul Pierce), or any others

whose interest would be directly affected by the relief sought, file a response to the
petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

      IT IS SO ORDERED.

                                                       PER CURIAM

Delivered and filed the
3rd day of July, 2014.




                                                2